Servers, J.
The statute provides that where the cost of the proposed school-house will exceed $300, proposals therefor shall be invited by an advertisement in a newspaper, and that tbe “ contract shall be let to the lowest responsible bidder.” In accordance with this statute, a notice was published as therein directed, and it was stated that the “ contract will be awarded to the lowest responsible bidder. The board' reserve the right to reject any and all bids.” The plaintiff knew at the time he made his bid that the board reserved the right to reject any bid that might he made. Such rejection, under the terms of the notice, could be arbitrarily exercised, for auy reason satisfactory to them. They had full and complete jurisdiction over the whole subject, and for their action they are not accountable to persons making bids. As between the plaintiff as a bidder and the defendant, the former has no just ground of complaint. Fraud is not alleged, and no relief is asked because the defendant is a taxpayer. The question whether there was a valid letting of the contract is not before us. We simply hold that the plaintiff cannot compel the board to award the contract to him.
Arrirmed.